Per Curiam
{on rehearing). The principal contention made on the motion for rehearing in this case is that under the doctrine of Nelson v. Ziegler, 196 Wis. 426, 220 N. W. 194, the deposition of Miss Cawker was admissible. At the time of the trial as well as at the time her deposition was taken, F. H. Bresler, the agent and officer who conducted the transactions on behalf of the plaintiff, was deceased. Miss Cawker was not therefore at the time of the taking of the' deposition, and had she been alive at the time of the trial when the deposition was offered would not have been, a competent witness against the plaintiff. Sec. 325.17, Stats. Sec. 325.31 does not in any way relate to the competency of witnesses, but relates to the admissibility of testimony of .competent witnesses. The deposition could not be admitted unless at the time it was offered, the deponent, if living, would have been a competent witness.
Motion denied, with $25 costs.